§-25-2019

Case 2:18-cv-09693-SM-KWR Document 1-7 Filed 10/18/18 Page 1of 8

<2), CT Corporation

To: Sue Carlson
Target Corporation
4000 Nicollet Mall

Service of Process
Transmittal
06/22/2018

CT Log Number 533568684

Minneapolis, MN 55403-2542

RE: Process Served in Louisiana

FOR: Target Corporation of Minnesota (Assumed Name} (Domestic State: MN)
Target Corporation (True Name}

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ARGVE COMPANY AS FOLLOWS:

TITLE OF ACTION:
DOCUMENT(S) SERVED:

COURTIAGENCY:

NATURE OF ACTION:

ON WHOM PROCESS WAS SERVED:
DATE AND HOUR OF SERVICE:
JURISDICTION SERVED :
APPEARANCE OR ANSWER DUE:

ATTORNEY(S} | SENDER{(S):

ACTION ITEMS:

SIGNED:
ADDRESS:

TELEPHONE:

JOSEPHINE MCGINNIS , Pltf, vs. TARGET CORPORATION OF MINNESOTA, Dft.
Summons, Petition, Request

24th Judicial District Court, Parish of Jeffersan, LA
Case #784061

Personal [njury - Slip/Trip and Fall - 05/30/2017
CT Corporation System, Baton Rouge, LA

By Process Server on 06/22/2018 at 08:40
Louisiana,

Within 15 days after service

Jaseph Oy F, Laffatte, tlt
TE LAW FIRM, L.

LC,
2000 Clearview Parkway, Suite 203
Metairie, LA 76001
504) 309-2996

CT has retained the current log, Retain Date: 06/22/2018, Expected Purge Date:
06/27/2018

Image SOP ..

Email Notification, Non Employee Litigation Target gl.legal@target.com
CT Corporation System

3867 Plaza Tower Dr.

Baton Rouge, LA 70816-4378
954-473-5503

Page tof 1/ AG
Information displayed on this transmittal fs for CT

Corporation's recerd keeping purposes only and is provided to

the recipient for quick reference. This information does not
constitute a legal opinion as to the nature of action, the
amount of damages, the answer date, or any information
contained in the documents themselves. Recisient is
responsible for interpreting said documents and for taking
appropriate action. Signatures on certified mail receipts
canfirm receipt of package only, not contents.

00026881260004

 

6020180625014383
Case 2:18-cv-09693-SM-KWR Document 1-7 Filed 10/18/18 Page 2 of 8

cain ed - | ne nut

cory CULATION: PETITION FOR DAMAGES! REQUEST FOR NOTICE; 180615-7620-5

   

*

- , 247TH JUDICIAL DISTRICT COURT
PARISH OF JEFFERSON
STATE OF LOUISIANA

JOSEPHINE MCGINNIS . oo mw TO
Versus Case: 784-061 Div: "L

TARGET CORPORATION OF MINNESOTA | PA YOSEPHINE MCGINNIS cl

Ta: TARGET CORPORATION GF MINNESOTA
* THROUGH THEIR REGISTERED AGENT OF SERVICE ,
ST CORPORATION SYSTEM . ESR #158 $39.36
3667 PLAZA TOWER DRIVE

BATON ROUGE LA 70816

PARISH OF JEFFERSON “s

You are hereby summoned to comply with the demand contained in the PETITION FOR
DAMAGES/ REQUEST FOR NOTICE of which a true and correct copy accompanies this
citation, or make an appearance either by filing 4 pleading or otherwise, in the 24th Judicial
District Court in and for the Parish of Jefferson, State of Louisiana, within FIFTEEN (15}

. CALENDAR days after ihe service hereof, under penalty of default,

. This service was requested by aftomey JOSEPH F. LAHATTE HL and was issued by the Clerk of
3  Cobkirt on the 15th day of June, 2013.

  
 

 

 

 

 

* isf Brooke L Camardelle a
Brooke L Camardelie, Deputy Clerk of Court for:
Jon A. Gegenhelmer, Glerk of Court °
me SERVICE I! INFORMATION
“ : :
oo C107) CITATION: PETITION FOR DAMAGES/ REQUEST FOR NOTICE: 180615-7620-5
_* Rectived: Served; Returned:
"servic was made:
__. Persenai ——, Dornicilary _
Unable to serve:
ww, fot at this address —., Nurierous attempts Umes
Vacant Received tod late to serve
ees Sheet Ne longar works af this address
—. #9 such address. 7. Need apartmont/ buflding numbar
— Other -
: Servicat §. Mileage: $ Tatal: §.
Campleted by: i #

 

Deputy Sherif
Parish of:

 

Thomas F. Donaten Gourthouse ': 200 Derbigny St. : Gretna LA 7o0sa
Page 1 of 41 ~ 4

€-25-2018 0002588126000 6020180625014883

 
Case 2:18-cv-09693-SM-KWR Document 1-7 Filed 10/18/18 Page 3 of 8

GBS
-  RYOO

 

A repeat

24 JUDICIAL DISTRICK COURT FOR THE PARISH OF JE¥FERSON
| STATE OF LOUISIANA
DOCKET NO. |} ad -Olo | DIVISION;
JOSEPHINE MCGINNIS
VERSUS
TARGET CORPORATION OF MINNESOTA

FILED: : -
DEPUTY CLERK

 

PETATTIION FOR DAMAGES

 

The petition of JOSEPHENE MCGINNIS, (hereinafter referred to as the petitioner) «
person of fall age and majority, domiciled in the Parish cf Jefferson, State of Louisiana,

xespectiuily represents as follows:

OS/22/2018 15:08:34 Gage: 784064 Olvel Atty:031224 JOSEPH F LAHATTE iil

1.
Made defendants herein are:
a.) Target Corporation of Minnesota, a forcign corporation doing business within the sear
of Louisiana. (collectively “Yarget™}
a
Venue is appropriate as the acts which give rise to this litigation occurred in Jefferson
Parish,

3.

Upon information and belief herein, at all times pertinent herein, Target owned and/or
operated the Target Store (stare mo, 1449), located at 4500 Veterans Meroorial Bivd., Metaizic,

L&, 70006 (hereinafter the “Store”.

4,

.
¢

On or about May 30, 2017, Petitioner was a Patron of the Store and was walking towards

2Ath E-Filed

the registers.

      

iF

SAE Dirt
FON 4 CHEN aL

08/15/2018 69:18:10 CERTIFIED TRUE COPY - Part of 5~ Jefferson Parish Clerk of Court ~ 1071825126

6-25-2018 00025881 2G0001 §020180625014383

 
Case 2:18-cv-09693-SM-KWR Document 1-7 . Filed 10/18/18 Page 4 of 8

5 -
Petitioner was walking towards the registers when she suddenly slipped on a freshly
waxed area of the floor, There were no warnings of this dangerous condition at the time of
Petitioners fall. A Target employee took a report of the incident.
&.

As a result of the accident, your petitioner, JOSEPHINE MCGINNIS, sustained various
injuries, inchading, but not limited to, a fracture nose, several bruises on her face, a cut on her
upper lip and injuries to her right leg. The injuries required JOSEPEONE MCGINNIS to seek
medical treatment.

7.
The accident, injuries and damages déscribed above were cansed by the fasit or
negligence of Target in the following non-exclusive particulars:
a} Failure to properly mazintain the Store in a reasonably safe condition;
bp Failure to discover and remedy a dangerous condition on its property:
6b} Pailure to discover and warm about a dangerous condition on its property;
ce) Failure to itispect its property for daigers before opening it to
members of the public; and.
db Other acts of negligence to be proven at trial.
&.

As @ result of the injuries she sustained In the above-described incident, JOSEPHINE

MCGINNS, experienced physical and mental pain and suffering and incurred medical expenses.

9. -
Plaintiff reserves the right to amend this Petition upon further discovery of information
currently being withheld by Target.
WHEREFORE, plaintiff JOSEPHINE MCGINNIS, prays that the defendant, Target
Corporation of Minnesota, be cited and served with a copy of this Petition for Damages, and
after due proceedings are had, there be judgement rendered in her favor, and against defendants,

‘Target Corporation of Minnesota for such damages as are reasouable, plus legal interest from the

031224 JOSEPH F LAHATTE Ill

i]
a

24th B-Filed: 06/22/2018 16:09:31 Case: 784061 Div:L Atty

   

Speyer
RON a CEGENHEDAE,

6-25-2018

06/15/2018 09:18:10 CERTIFIED TRUE COPY - Pa:z of 5 - Jefferson. Parish Clerk of Court - 1D:7825126

0025881260001

6020160625014383

 
Case 2:18-cv-09693-SM-KWR Document 1-7 Filed 10/18/18 Page 5 of 8

date of judicial demand, all costs of these proceedings, including expert costs, attormey’s fees and

all other such general and equitable relief as is warranted.

Respectinily submitted:

LABATTE LAW FIRM, L.L.C.

or

*

 

 

Joseph “Joey F. Labintte, HY No. 31224
2000 Clearview Parkway, Suite 203
Metairie, Lonisiana 70001

Telephone: (304) 309-2996

Facsimile: (85533 733-8180

Email; jocy @ lahattelaw.com

- AND -

BRANDNER LAW FIRM, LEC.
MICHAEL &. BRANDNER, JR. (La. Bar 279733
SCOT P, KOLOSE! (La. Bar 27537)
~ 2000 Clearview Pkwy., Suite 201
Mietaizie, Lonisiana 76001
Telephone; ($04) 552-5000
Facsimile: (504) 521-7550
Email: Michac] @Rrandnerl awPFirmn.com
Email: Scotk@BranduerlawFirm.com
Attorneys for Petitioner

PLEASE SERVE:

 

Varget Corporation Of Minnesota
Through their registered agent of service
CT Corporation System

3867 Plaza Tower Drive

Baten Rouge, Louisiana 70816

05/22/2048 18:08:31 Caso: 784061 Divil, Atty:031 224 JOSEPH F LARATTE Ili

'
?

24th BFiled

 

a, 0a 5/2018 08:18:10 CERTIFIED TRUE COPY - Pa:3 of 5 ~ Jefferson Parish Clerk of Court ~ 1011825126

6-25-2018 0002588726000 $020180625014383

 
Case 2:18-cv-09693-SM-KWR Document 1-7 Filed 10/18/18 Page 6 of 8

oe vee lahat

JON A. GEGENHEIMER ;
JEFFERSON PARISH CLERK OF COURT

24% Judicial District Court Civil Records Department
P.O. BOX10 « GREINA LA 70056-0010 « (608) 364-3740

CIVIL. RECORDS TELEPHONE CALL Log

 

 

. Calli .
caver BEA lo pw. bear S-22-14 2918.
Deputy Check: sf >- AUTERER « : . eee: 7
cote — Aarons Karen = SST

Deputy Clerk Spoke Ta;

xB SFA. ER

 

 

 

_ Call2 Me -
Case No: “ES - -Oflon. oY wk GAs x ‘hes 20
Deputy Clerk: oS MACTERER HAL C, | . ‘
Deputy Clerk Spoki To: O82) QB. Bom. DAA . pf

NoeeLeEt Weg iL Lauren x0 wae Koren
Call mie. bark. ee

7 Guna aos 6 SOK -
Kor codRed | back é wath wave neds sente

ener Tokay - ° D
Call 3° ee
Case No: VSM - Obl piv Ne " soe, ya. TUNG 20S

Deputy Clerta sf ST MAUTERER Gc - Time: 40:
Deputy Clerk Spoke To: eu CRITI, C2 BOA -2PAGG of

Notes: LOMO is puating MMeKa UN enon
VOGAL» BUAGAUAG TO Sey oy J

 

 

 

Wo TUN| ZOAS @ 4. AM

veo Onecke TH AI
eBe sise Bose

“SEMA! 06/15/2016 08:18:10 CERTIFIED TRUE GOPY - Pg:4 of 5 - Jefferson Parish Gierk of Court 1:46251725

 

 

6-25-2018 000258312G0001 6020180625015497

 
Case 2:18-cv-09693-SM-KWR Document 1-7 Filed 10/18/18 Page 7 of 8

Please find enclosed payment to East Baton Rouge Sheriff for Case
784051 Division L

E BRASS FA Ss

i

tect ech
R RESO pry OSs? Si2oT a O81 nee

Fo
Alencis K. Barteet, Bit Glen
JEFFERSGN PARH LA

 

on EEE 06/15/2018 09:48-10 CERTIFIED TRUE COPY - Pg:5 of 5 ~ Jefferson Parish Clerk of Gaurt ~ #0:1825126

¢

 

0025881260001 6020180625015497

 
Case 2:18-cv-09693-SM-KWR Document 1-7 Filed 10/18/18 Page 8 of 8

 

SNS

24% JODICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON

STATE OF LOUISIANA /
DOCKET NO.: / E4-Olo/ DIVISION:

JOSEPHINE MCGINNIS
VERSUS
TARGET CORPORATION OF MINNESOTA

 

 

DEPUTY CLERE
REQUEST FOR NOTICE 5
NOW INTO COURT, through ondersigned counsel, comes your Petitioner herein,

JOSEPHINE MCGINNIS, pursuant to LOCP Articles 1572, 1913, and 1914, who asks this Court
for written notice ten (10) days in advance of the date fixed for the hearing of any exception,
motion, mile, or tris? on the muerits, in the captioned procerding. Farthermore, Petitioner reqnests
immediate notice pf all interlocutory and final orders on any judgments, exceptions, motions,
rules, and/or of whe tial on the merits in the captioned.

Respectfully submitted:

LABNATTE LAW FIRM, E.L.C.

Joseph “Joey” FF, Latatte, TIE Wo. 31224

 

31 Gase: 784064 DiviL Atty:081224 JOSEPH F LANATTE il

2000 Clearview Parkway, Suite 203 s
Mictairie, Louisiana FO0OL be
Telephones: (S04) 309-2996 Dal
Facsimile: (855) 733-8130 ad
Email: jocry@lahatielaw.com &
. ao

3

wi

a

a

 

 

| jouataticemn 0615/2018 09:18:10 CERTIFIED TRUE COPY - Pg: of 4 - Jefferson Parish Cierk of Court - 1D:1825126

 

6-25-2018 : 00025881260001 602078062501 5497

 
